MOAB Construction




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 5, 2015

                                    No. 04-15-00096-CV

                               ALS 88 DESIGN BUILD LLC,
                                        Appellant

                                              v.

                              MOAB CONSTRUCTION CO.,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-03033
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER

        Appellant’s motion for extension of time to file reply brief is hereby GRANTED. Time
is extended to October 7, 2015.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court